Appeal from a decision of the Workers’ Compensation Board, filed March 13, 1979, *697which affirmed a decision of a Workers’ Compensation Law Judge and held that decedent’s death was not causally related to his employment. The board found "Based on the entire record that the decedent did not sustain an accidental injury arising out of and in the course of employment and there was no relation between the death and decedent’s work activities.” There is substantial evidence to sustain the determination of the board. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.